17-1319-cv
Chen v. Corches, et al.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a
summary order filed on or after January 1, 2007, is permitted and is
governed by Federal Rule of Appellate Procedure 32.1 and this Court’s
Local Rule 32.1.1. When citing a summary order in a document filed with
this Court, a party must cite either the Federal Appendix or an electronic
database (with the notation “Summary Order”). A party citing a summary
order must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
City of New York, on the 20th day of February, two thousand and eighteen.

Present:
                JOHN M. WALKER, JR.,
                PETER W. HALL,
                RAYMOND J. LOHIER, JR.
                    Circuit Judges.


Xin Chen,

               Petitioner-Appellant,

v.                                                                    17-1319-cv

Ronald I. Chorches, Trustee, Dow Corning
Corporation, Hemlock Semiconductor Corporation,
Richard M. Coan, Trustee, James J. Tancredi,
Judge, Jie Xiao, Debtor,

               Respondents-Appellees.


For Petitioner-Appellant:          Brian K. Condon, Condon & Associates, PLLC,
                                   Nanuet, NY

For Respondents-Appellees          David Austin, (for Ronald I. Chorches), Law Office
                                   of Ronald I. Chorches, Wethersfield, CT; Patrick M.
                                   Fahey, Eric Goldstein (for Dow Corning

                                           1
17-1319-cv
Chen v. Corches, et al.

                                  Corporation     &    Hemlock        Semiconductor
                                  Corporation), Shipman & Goodwin LLP, Hartford,
                                  CT; Tim Miltenberger (for Richard M Coan), Coan,
                                  Lewendon, Gulliver & Miltenberger, LLC, New
                                  Haven, CT; Sandra Slack Glover (for James J.
                                  Tancredi), Assistant United States Attorney,
                                  United States Attorney’s Office for the District of
                                  Connecticut, New Haven, CT


        Appeal from a decision entered April 18, 2017, and final judgment entered

April 19, 2017, in the District of Connecticut (Underhill, J.).

        UPON        DUE   CONSIDERATION,          IT    IS   HEREBY       ORDERED,

ADJUDGED, AND DECREED that the district court’s decision and judgment are

AFFIRMED.

        Appellant Xin Chen filed a petition for writ of mandamus in the district

court, requesting the court order the recusal of Bankruptcy Judge Tancredi from all

pending matters relating to her. The district court denied that petition. This is Xin

Chen’s appeal of that denial.        We assume the parties’ familiarity with the

underlying facts, the procedural history, the arguments presented on appeal, and

the district court’s rulings which we reference only to explain our decision.

        We review for abuse of discretion the denial of a petition for writ of

mandamus. See Mallard v. U.S. Dist. Court for S. Dist. Iowa, 490 U.S. 296, 309

(1989) (“[W]e have required that petitioners [for a writ of mandamus] demonstrate a

‘clear abuse of discretion,’ or conduct amounting to ‘usurpation of [the judicial]

power.’” (quoting Bankers Life & Cas. Co. v. Holland, 346 U.S. 379, 383 (1953); De




                                           2
17-1319-cv
Chen v. Corches, et al.

Beers Consol. Mines, Ltd. v. United States, 325 U.S. 212, 217 (1945)) (third

alteration in original)).

        A judge must disqualify himself “in any proceeding in which his impartiality

might reasonably be questioned” or “[w]here he has a personal bias or prejudice

concerning a party.”        28 U.S.C. § 455(a), (b)(1).   “[T]he test to be applied is an

objective one which assumes that a reasonable person knows and understands all

the relevant facts.” In re Int’l Bus. Machs. Corp., 45 F.3d 641, 643 (2d Cir. 1995)

(quotation marks omitted). “‘[J]udicial rulings alone’ the [Supreme] Court [has]

observed, ‘almost never constitute a valid basis for a bias or partiality motion’ and

‘can only in the rarest circumstances evidence the degree of favoritism or

antagonism required’” for recusal. Id. at 644 (quoting Liteky v. United States, 510
U.S. 540, 555 (1994) (first alteration in original)).

        The district court properly denied Xin Chen’s petition, and we affirm for

substantially the same reasons the district court recited in its April 18, 2017

written opinion. As that court noted, Xin Chen’s case does not present the “rarest

circumstances” where an adverse judicial ruling implicated the degree of favoritism

or antagonism required for recusal because Judge Tancredi considered the evidence

presented in the first day of the hearing, when he entered the order prohibiting Xin

Chen from traveling outside of the country, and soon thereafter he provided Xin

Chen an opportunity to be heard. Based on Chen’s testimony, Judge Tancredi then

vacated the travel order and ordered the return of her passport. While Xin Chen

also asserts that Judge Tancredi’s order prohibiting her travel showed that he had



                                              3
17-1319-cv
Chen v. Corches, et al.

already decided the ultimate issue in the proceeding—whether her divorce from Jie

Xiao was a sham divorce—we disagree. That Jie Xiao conducts business in and

frequents China was only one of multiple reasons Judge Tancredi concluded Xin

Chen should briefly be prohibited from travelling outside of the country. The travel

order also pointed to Xin Chen’s transfer of a significant amount of money to her

parents in China after the bankruptcy case had been filed.          Judge Tancredi’s

mention of Jie Xiao’s connection to China in the travel order and his questions

regarding Xin Chen’s citizenship at the hearing would not cause a reasonable

person, knowing and understanding all the relevant facts, to question Judge

Tancredi’s impartiality. See In re Int’l Bus. Machs. Corp., 45 F.3d at 643.

        We have considered Xin Chen’s remaining arguments and find them to be

without merit. Accordingly, the district court’s judgment and decision and order are

AFFIRMED.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                          4